DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mesh configured to directly connect with the first and second anatomical regions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 11 recites “such that the end module is proximate to the tissue”.  The limitation encompasses a human organism and therefore is nonstatutory.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites the limitation “wherein at least a first portion of the scaffold system is a mesh configured to directly connect to the first anatomical region and wherein at least a second portion of the scaffold system is a mesh configured to directly connect to the second anatomical region”.  The disclosure as originally filed fails to provide support for a mesh configured to directly connect to the first anatomical region and a mesh configured to directly connect to the second anatomical region.  The disclosure provides support for the modules being porous, and for the rack being porous, but does not disclose a mesh.  The only mention of a mesh is in paragraph 0163 which states that screws are used to fix the mesh, but the details/arrangement/configuration of the mesh are not disclosed.  It is noted that the office considers “mesh” to be as defined by dictionary.com as the following: 
any knit, woven, or knotted fabric of open texture.
an interwoven or intertwined structure; network.
The porous materials disclosed in the specification are not considered meshes because they are not knit/woven/intertwined.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-14 and 17-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berry et al. (Pub. No. US 2003/0191531).
Regarding claims 2-14 and 17-21, Berry et al. discloses a biocompatible scaffold system 1700 for filling a tissue defect of a tissue (figure 20), the tissue gap extending between first and second anatomical regions of the tissue (this is a recitation of intended use), the biocompatible scaffold system 1700 comprising: a plurality of interconnected porous modules 1730, 1712, 1740 (figure 20) each comprising a biodegradable polymer material (paragraph 0059), where the plurality of porous modules 1730, 1712, 1740 are configured to span the tissue defect (figure 20); wherein at least a first portion of the scaffold system is a mesh configured to directly connect to the first anatomical region (paragraph 0055), and wherein at least a second portion of the scaffold system is a mesh (paragraph 0055) configured to directly connect to the second anatomical region.  The system further comprises a plurality of fixation elements (system 150- figure 8) configured to fix the first portion of the scaffold system to the first anatomical region and the second portion of the scaffold system to the second anatomical region (figure 8).  The system further comprises a porous scaffold rack 1720 comprising a biodegradable polymer rack material (paragraph 0104, 0059), the porous scaffold rack configured to span the tissue gap between the first and second anatomical regions (figure 20; paragraphs 0102-0104). The plurality of modules 1730, 1712, 1740 further comprises one or more connectors “openings” configured to couple a module of the plurality of modules to another component of the scaffold system (paragraph 0103).  The one or more connectors are configured to permanently couple the module to another component of the scaffold system (figure 20- if glue is placed through the opening).  The one or more connectors are configured to removably couple the module 1730 to another component of the scaffold system (by pressing on the engaging member 1722 to remove it from the opening).  The another component of the scaffold system is another module of the plurality of modules (the openings of the modules couple with the engagement member 1722 of the rack 1720, thereby coupling the modules- figure 20).  The another component of the scaffold system is a porous scaffold rack 1720 comprising a biodegradable polymer rack material, the porous scaffold rack configured to span the tissue gap between the first and second anatomical regions (figure 20, paragraphs 0059 and 0104).  The plurality of modules 1730, 1712, 1740 comprises a first module and a second module (figure 20).  At least one module 1730 of the one or more of the plurality of modules is an end module such that the end module is proximate to the tissue (figure 20).  The end module 1730 includes one or more projections configured to interface with the tissue (trapezoidal shaped projections in figure 20).  The plurality of porous modules 1730, 1712, 1740 envelop the scaffold rack 1720 (figure 20).  The scaffold rack 1720 is configured as a center core (figure 20).  The biodegradable polymer module material further comprises a crystalline or mineral component (paragraph 0059).  The biodegradable polymer rack material further comprises a crystalline or mineral component (paragraph 0059).  The system further comprising an amount of cells implanted into the scaffold (paragraph 0060).  The system further comprising one or more bioactive agents implanted into the scaffold (paragraph 0060).  The one or more bioactive agents includes bone morphogenetic protein (BMP), demineralized bone matrix, bone marrow aspirate, transforming growth factor, fibroblast growth factor, an insulin-like growth factor, platelet derived growth factor, vascular endothelial growth factor, growth and development factor-5, platelet rich plasma, or mixtures thereof (paragraph 0060).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Berry et al. (Pub. No. US 2003/0191531)Johnson et al. (Pub. No. US 2009/0062821 A1).
Regarding claims 15 and 16, Berry et al. discloses the claimed invention except wherein the modules and rack comprise an osteoconductive coating on at least a portion of the surface thereof.
Johnson et al. teaches wherein a scaffold material is coated with a calcium phosphate material for the purpose of promoting cell growth (paragraphs 0009, 0024, 0029).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the modules and rack to have an osteoconductive coating on at least a portion of the surface thereof, as taught by Johnson et al., for the purpose of promoting cell growth. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773